Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  claims 8 and 10 depend of claim 0 which is not a claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the metering plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the metering plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is unclear if “the orifice” is the same as the metering plate orifice of claim 13, or if it is a different orifice.
Claim 15 recites the limitation "the metering plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the metering plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen (2,552,445).
Regarding claim 1, Nielson shows a nozzle (10) for dispensing a fluid comprising: a barrel (11, 17) having: a proximal end and a distal end (fig 1); a passage (9) defined by a first internal surface extending between the distal end and the proximal end; and an orifice (20) defined by a second internal surface (18) at the distal end of the barrel; a stem (21, 22) located at least partially in the barrel; wherein the barrel is movable in relation to the stem to switch between a low pressure mode and a high pressure mode (fig 4-7); a shaper (25, 26) located around an outer surface of the distal end of the barrel (fig 1), the shaper being movable in relation to the barrel to switch between a low pressure fog mode and a low pressure stream mode (fig 4-6).
Regarding claim 2, further comprising: a gap defined by the second internal surface and the stem (fig 4-6); wherein in the low pressure mode, the barrel is positioned such that the gap is wider than it is in the high pressure mode (fig 6); and wherein in the high pressure mode, the barrel is positioned such that the gap is narrower than it is in the low pressure mode (fig 4).
Regarding claim 3,  wherein the barrel is moved in a proximal direction to switch from the high pressure mode to the low pressure mode, and wherein the barrel is moved in a distal direction to switch from the low pressure mode to the high pressure mode (fig4-6).
Regarding claim 4,  the barrel is movable in relation to the stem by rotating a first portion of the barrel (11) in relation to a second portion of the barrel (17).  
Regarding claim 5,  wherein the gap is partially defined by a metering surface of the stem located at a distal end of the stem (fig 4-7).
Regarding claim 6, wherein the metering surface of the stem has a first cross section and a proximal end of the stem has a second cross section, wherein the first cross section is larger than the second cross section in a direction perpendicular to a length of the stem (fig 1).
Regarding claim   7,  in the low pressure mode, the shaper is moved in a proximal direction to switch from the stream mode to the fog mode, and wherein the shaper is moved in a distal direction to switch from the fog mode to the stream mode (fig 6, element 25 can move proximal and distal).
Regarding claim 8,  the barrel has a front face with a concave conical surface that extends from the orifice (fig 1).
Regarding claim 9, in the stream position, a stream of fluid extending from the concave conical surface intersects with the shaper (fig 5), and in the fog position, the stream of fluid extending from the concave conical surface does not intersect the shaper (fig 4, 6).  
Regarding claim 10,  the shaper is connected to the barrel with a cam mechanism (27, 28, 29); wherein the shaper is switched from the stream mode to the fog mode, and from the fog mode to the stream mode, by rotating the shaper in relation to the barrel and about the cam mechanism (fig 2).
Regarding claim 11,  the barrel is movable in relation to the stem to switch between the low pressure mode, a high pressure stream mode, and a high pressure fog mode (fig 4-7).
Regarding claim 12,  the metering plate (24) has a metering plate orifice (the hole for 22). 
Regarding claim 13,  the stem is connected to the metering plate with a mechanical connection (nuts).
Regarding claim 14,  the mechanical connection allows the stem to wobble within the orifice when fluid passes through the gap (if the nuts are not tight).  
Regarding claim 15,  the metering plate is a first metering plate and the barrel further comprises a second metering plate (23) in the passage, wherein the first metering plate and the second metering plate are spaced such that a fluid jet produced by the second metering plate dissipates before the first metering plate (fig 1).  
Regarding claim 16,  the barrel comprises at least a first barrel piece (17) and a second barrel piece (11); wherein the first barrel piece has the orifice and contains the stem (fig 1); wherein the second barrel piece has the metering plate (fig 1); and wherein the first barrel piece is moved in relation to the stem by rotating the first barrel piece in relation to the second barrel piece (on threads, fig 4-7).  
Regarding claim 17,  the first barrel piece moves proximally or distally in relation to the second barrel piece when the first barrel piece is rotated in relation to the second barrel piece (fig 1, 4-7).
Regarding claim 18,  the nozzle has a connector (14) at a proximal end of the nozzle for connecting the nozzle to a fluid conduit (15); wherein the fluid conduit is connected to a fluid reservoir (inherent, the fluid has to come for somewhere); wherein the nozzle receives fluid from the fluid reservoir via the fluid conduit.  
Regarding claim 19, Nielsen shows a nozzle (10) for dispensing a fluid comprising: a barrel (11,1 7) having a proximal end and a distal end (fig 1), the barrel having a first barrel piece (17) at the distal end of the barrel and a second barrel piece (11) at the proximal end of the barrel, the first barrel piece rotatable in relation to the second barrel piece (via threads, fig 1); the barrel having a passage defined by a first internal surface (12) extending between the distal end and the proximal end of the barrel, and an orifice (10) defined by a second internal surface (18) at the distal end of the barrel; a stem (21, 22) having a proximal end (22) with a first cross section at least partially in the barrel (fig 1); the stem having a distal end (21) with a metering surface having a second cross section at the distal end of the stem, the second cross section being larger than the first cross section in a direction perpendicular to the length of the stem (fig 1); a gap (between 21 and 20) defined by the second internal surface of the barrel and the metering surface of the stem (fig 4); the barrel having a first metering plate (24) proximal to the orifice, the first metering plate having at least one metering orifice (fig 3); wherein the stem is connected to the first metering plate using a mechanical connection (nuts) that allows the stem to wobble within the orifice (when the nuts are loose); the barrel having a second metering plate (23) proximal to the first metering plate , the second metering plate having at least one orifice (fig 3); wherein the first barrel piece is movable proximally and distally along the stem by rotating the first barrel piece in relation to the second barrel piece whereby the gap is wider in a low pressure mode and narrower in a high pressure mode (fig 4-6); a shaper (15, 26) surrounding the distal end of the barrel and connected to the barrel with a cam track (27, 28), the shaper having a front surface facing in the distal direction of the barrel (fig 1), the shaper movable proximally and distally along the barrel between a distal low pressure stream position (fig 5) and a proximal low pressure fog position (fig 6); the barrel having a concave conical surface in a distal end surface of the first barrel piece (fig 1); wherein in the low pressure stream position, the shaper is rotated about the barrel to an extended distal position that intersects a stream of fluid extending from the conical surface (fig 5), and in the low pressure fog position, the shaper is rotated about the barrel to a proximal position and a stream of fluid extending from the conical surface passes by the shaper in the distal direction of the barrel (fig 4, 6).
Regarding claim 20,  wherein the nozzle has a connector (14) at a proximal end of the nozzle for connecting the nozzle to a fluid conduit (15); wherein the fluid conduit is connected to a fluid reservoir (inherent); wherein the nozzle receives fluid from the fluid reservoir via the fluid conduit.  
Regarding claim 21,  wherein the low pressure mode flushes said fluid through said barrel to relieve plugging that may occur during operation in the ultra-high pressure mode (this will inherently occur).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petter et al. (2015/0306608), Keim (2015/0209605), Marino (2007/0007367) and saner et al. (2005/0242206) all show similar nozzles to the present invention.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/25/2022